DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 11 July 2019, 4 February 2021, 26 May 2021, and 3 December 2021 have been considered by the Examiner.

Drawings
	The original drawings received on 20 December 2016 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26, 28, 29, and 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" as recited in claims 23, line 11, claim 26, line 2, and claim 33, line 9,  is a relative term, which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example in claim 23, if the Li2O content is greater than or equal to about 20% of the alkali metal oxide, it is unclear if 19% would read on 20% or if values as low as 16% would read on 20%. The use of the term “about” renders these claim indefinite.
In claim 23, the limitations in lines 8-13,
 “the clad glass comprises less than or equal to I mol.% of alkali metal oxide,
 the alkali metal oxide comprising at least one of Na2O, Li2O, and K2O, wherein at least one of Na2O and Li2O is from 0.3 mol.% to 0.7 mol.% in the clad glass, Li2O is greater than or equal to about 20% of the alkali metal oxide in the clad glass, and the ratio of Li2O (mol.%) to (Li2O (mol.%) + (Na2O (mol.%)) in the clad glass is greater than or equal 0.4 and less than or equal to 0.6; ” 
are confusing and lead to issues of a broad range together with a narrow range.
The first limitation above allows for less than or equal to 1 mol% of alkali metal oxides which includes no or 0 alkali metal oxide, yet the third limitation requires 0.3 to 0.7 mol% of Na2O and/or Li2O. The second limitation above states that the alkali metal oxide comprises at least one of Na2O, Li2O, and K2O, however based on the third and fourth limitation, both Li2O and Na2O are present in order to meet the limitations.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
The limitations in lines 8-13 of claim 23 would be clearer if written in a manner similar to the following:
“the clad glass comprises alkali metal oxide, the alkali metal oxide comprising at least one of Na2O, Li2O, K2O wherein Na2O and/or Li2O is from 0.3 mol.% to 0.7 mol.% in the clad glass, Li2O is greater than or equal to  20% of the alkali metal oxide in the clad glass, and the ratio of Li2O (mol.%) to (Li2O (mol.%) + (Na2O (mol.%)) in the clad glass is greater than or equal 0.4 and less than or equal to 0.6; and the total amount of alkali metal oxide is less than or equal to 1%”.

In claim 33, the limitations in lines 7-11,
 “the clad glass comprises less than or equal to I mol.% of alkali metal oxide, wherein the alkali metal oxide comprises from 0.2 mol.% to 0.7 mol.% K2O, Li2O is greater than or equal to about 20% of the alkali metal oxide in the clad glass, and the ratio of Li2O (mol.%) to (Li2O (mol.%) -+ (Na2O (mol.%)) in the clad glass is greater than or equal 0.4 and less than or equal to 0.6;” 

are confusing and lead to issues of a broad range together with a narrow range.
The first limitation above allows for less than or equal to 1 mol% of alkali metal oxides which includes no or 0 alkali metal oxide, yet the second limitation requires 0.2 to 0.7 mol% of K2O. The first limitation above states that the alkali metal oxide is less than or equal to 1 mol%, and in combination with the third and fourth limitations, the most the K2O content can be is 0.67 mol%.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
The limitations in lines 8-13 of claim 23 would be clearer if written in a manner similar to the following:
“the clad glass comprises alkali metal oxide, wherein the alkali metal oxide comprises from 0.2 mol.% to 0.67 mol.% K2O, Li2O is greater than or equal to 20% of the alkali metal oxide in the clad glass, and the ratio of Li2O (mol.%) to (Li2O (mol.%) + (Na2O  (mol.%)) in the clad glass is greater than or equal 0.4 and less than or equal to 0.6; and the total amount of alkali metal oxide is less than or equal to 1%”.

Claims 24, 25, 28, 29, 32, and 34-40 are rejected as indefinite since they depend from claims that have been rejected as indefinite.

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends from claim 27, hence claim 28 fails to further limit the claim from which it depends since claim 27 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 28 is being examined as if it depends from claim 23.

Claim Objections
The Examiner attempted to contact the Applicants Representative on February 2nd, 3rd, and 4th in order to make an Examiner’s Amendment in order to put the case in condition for allowance. Unfortunately, the Examiner did not make contact with the Applicant’s Representative.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
5 February 2022